Citation Nr: 0425343	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation greater than 50 percent for his service-
connected post-traumatic stress disorder (PTSD).  

As will be discussed below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, D.C.  


REMAND

The veteran's claims file shows that his last VA psychiatric 
examination for PTSD was conducted in January 2002.  At a May 
2004 hearing before the Board, the veteran testified that his 
psychiatric symptoms had become worse since the time of this 
last examination.  In view of this, the Board finds that a 
remand is warranted for a new VA psychiatric examination to 
determine the current level of severity of his PTSD.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a claimant 
contends that his disability has become worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition, VA's duty to 
assist includes providing a new medical examination).

The Board also notes that the veteran, via his 
representative, has submitted additional relevant VA medical 
records dated from November 1998 to March 2003 in support of 
his claim.  VA received these records in March 2003.  
However, the claims file does not indicate that these medical 
records were reviewed by the RO prior to appellate review, 
and there are no documents associated with the file that 
indicate that the veteran has waived this right.  Therefore, 
as a safeguard against prejudice of the veteran's claim and 
to ensure that his right to judicial due process is 
preserved, the case is remanded so that the RO may consider 
this evidence in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims folder must be reviewed 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The veteran should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the veteran should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
post-traumatic stress disorder.  With 
any necessary authorization from the 
veteran, an attempt to obtain copies of 
pertinent treatment records identified 
by him in response to this request, 
which have not been previously secured, 
should be made.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that cannot 
be obtained should be identified; (b) 
the efforts that made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claim should be noted.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  The veteran should be provided with 
a VA psychiatric examination to evaluate 
the severity of his post-traumatic 
stress disorder.  The examiner should 
review the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
should be conducted.  After examining 
the veteran, the examiner should present 
a Global Assessment of Functioning 
score, with an explanation of the score 
assigned, and provide discussion that 
addresses the following questions:

(a.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships?  

(b.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities, speech 
intermittently illogical, obscure, 
or irrelevant; near continuous panic 
or depression affecting the ability 
to function independently, 
appropriately, or effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
work-like setting); inability to 
establish and maintain effective 
relationships?  

(c.)  Is the veteran's 
post-traumatic stress disorder 
manifested by total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time and place, memory loss for 
names of close relatives, own 
occupation, or own name?   
 
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following the aforementioned action, 
the claim of entitlement to an increased 
rating in excess of 50 percent for 
post-traumatic stress disorder should be 
considered based on all evidence of 
record.  

5.  If the maximum benefit sought is not 
awarded with regard to the claim, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


